Title: From Benjamin Franklin to Mary Stevenson, 28 September 1768: phonetic spelling and transcription
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson



Diir Madam,
[September 28, 1768]
Dhi abdshekshyin iu meek to rektifyiiing aur alfabet, “dhat it uil bi atended uidh inkanviniensiz and difikyiltiz,” iz e natural uyin; far it aluaz akyirz huen eni refarmeshyin iz propozed ; huedhyir in rilidshyin, gyivernment, laz, and iven daun az lo az rods and huil karidshiz. Dhi tru kuestshyin dhen, is nat huedhyir dhaer uil bi no difikyiltiz ar inkanviniensiz; byit huedher dhi difikyiltiz mê nat bi syirmaunted; and huedhyir dhi kanviniensiz uil nat, an dhi huol, bi grêtyir dhan dhi inkanviniensiz. In dhis kes, dhi difikyiltiz er onli in dhi bigining av dhi praktis: huen dhê er uyins ovyirkyim, dhi advantedshez er lasting. To yiidhyir iu ar mi, hu spel uel in dhi prezent mod, yii imadshin dhi difikyilti av tshendshing dhat mod far dhi nu, iz nat so grêt, byit dhat ui myiit pyirfektli git ovyir it in a uiiks ryiiting. Az to dhoz hu du nat spel uel, if dhi tu difikyiltiz er kyimpêrd, [viz.] dhat av titshing dhem tru speling in dhi prezent mod, and dhat av titshing dhem dhi nu alfabet and dhi nu speling akarding to it; yii am kanfident dhat dhi latyir uuld bi byii far dhi liist. Dhê natyirali fal into dhi nu methyid alredi, az myits az dhi imperfekshyin av dher alfabet uil admit av; dhêr prezent bad speling iz onli bad, bikaz kantreri to dhi prezent bad ruls: yindyir dhi nu ruls it uuld bi gud. Dhi difikyilti av lyirning to spel uel in dhi old uê iz so grêt, dhat fiu atên it; thauzands and thauzands ryiiting an to old edsh, uidhaut ever biing ebil to akuyiir it. ’Tiz, bisyiidz, e difikyilti kantinuali inkriising; az dhi saund graduali veriz mor and mor fram dhi speling: and to farenyirs it mêks dhi lyirning to pronauns aur languedsh, az riten in aur buks, almost impasibil.
Nau az to “dhi inkanviniensiz” iu menshyin. Dhi fyirst iz; dhat “aal aur etimalodshiz uuld bi last, kansikuentli ui kuld nat asyirteen dhi miining av meni uyirds.” Etimalodshiz er at prezent veri yiensyirten; byit syitsh az dhê er, dhi old buks uuld stil prizyirv dhem, and etimalodshists uuld dhêr fyiind dhem. Uyirds in dhi kors av tyiim, tshendsh dher miinings, az uel az dher speling and pronyinsieshyin; and ui du nat luk to etimalodshi far dher prezent miinings. If yii shuld kal e man e Neev and e Vilen, hi uuld hardli bi satisfyiid uith myii teling him, dhat uyin av dhi uyirds oridshinali signifyiid onli e lad ar syirvant; and dhi yidhyir, an yindyir plauman, ar dhi inhabitant av e viledsh. It iz fram prezent iusedsh onli, dhi miining av uyirds iz to bi dityirmined.
Iur sekyind inkanviniens iz, dhat “dhi distinkshyin bituiin uyirds av difyirent miining and similar saund uuld bi distrayiid.” Dhat distinkshyin iz alredi distrayiid in pronaunsing dhem; and ui rilyii an dhi sens alon av dhi sentens to asyirteen, huitsh av dhi several uyirds, similar in saund, ui intend. If dhis iz syifishent in dhi rapiditi av diskors, it uil bi mutsh mor so in riten sentenses; huitsh mê bi red lezshurli; and atended to mor partikularli in kes av difikyilti, dhan ui kan atend to e past sentens, huyiil e spikyir iz hyiryiiing yis alang uith nu uyins.
Iur thyird inkanviniens iz, dhat “aal dhi buks alredi riten uuld bi iusles.” Dhis inkanviniens uuld onli kyim an graduali, in e kors av edshes. Iu and yii, and yidhyir nau living ridyirs, uuld hardli farget dhi ius av dhem. Piipil uuld long lyirn to riid dhi old ryiiting, dho dhê praktist dhi nu. And dhi inkanviniens iz nat greter, dhan huat hes aktuali hapend in a similar kes, in Iteli. Farmerli its inhabitants aal spok and rot Latin: az dhi languedsh tshendshd, dhi speling falo’d it. It iz tru dhat prezent, e miir yinlarn’d Italien kanat riid dhi Latin buks; dho dhe er stil red and yindyirstud byii meni. Byit, if dhi speling had nevyir bin tshendshed, hi uuld nau hev faund it myitsh mor difikyilt to riid and ryiit hiz on languadsh; far riten uyirds uuld hev had no rilêshyin to saunds, dhe uuld onli hev stud far dhings; so dhat if hi uuld ekspres in ryiiting dhi yiidia hi hez, huen hi saunds dhi uyird Vescovo, hi myist iuz dhi leterz Episcopus. In shart, huatever dhi difikyiltiz and inkanviniensiz nau er, dhe uil bi mor iizili syirmaunted nau, dhan hiraftyir; and syim tyiim ar yidhyir, it myist bi dyin; ar aur ryiiting uil bikyim dhi sêm uidh dhi Tshyiiniiz, as to dhi difikyilti av lyirning and iuzing it. And it uuld alredi hev bin syitsh, if ui had kantinud dhi Saksyin speling and ryiiting, iuzed byii our forfadhers. yii am, myii diir frind, iurs afekshyinetli,
B. Franklin.
Lyindyin, Kreven-striit,
Sept. 28, 1768


Dear Madam,
London, Craven-street, Sept. 28, 1768.
The objection you make to rectifying our alphabet, “that it will be attended with inconveniences and difficulties,”  is a natural one; for it always occurs when any reformation is proposed, whether in religion, government, laws, and even down as low as roads and wheel carriages. The true question then, is not whether there will be no difficulties or inconveniences; but whether the difficulties may not be surmounted; and whether the conveniences will not, on the whole, be greater than the inconveniences. In this case, the difficulties are only in the beginning of the practice; when they are once overcome, the advantages are lasting. To either you or me, who spell well in the present mode, I imagine the difficulty of changing that mode for the new is not so great, but that we might perfectly get over it in a week’s writing.
As to those who do not spell well, if the two difficulties are compared, [viz.] that of teaching them true spelling in the present mode, and that of teaching them the new alphabet and the new spelling according to it; I am confident that the latter would be by far the least. They naturally fall into the new method already, as much as the imperfection of their alphabet will admit of; Their present bad spelling is only bad, because contrary to the present bad rules; under the new rules it would be good. The difficulty of learning to spell well in the old way is so great, that few attain it; thousands and thousands writing on to old age, without ever being able to acquire it. ’Tis, besides, a difficulty continually increasing; as the sound gradually varies more and more from the spelling: and to foreigners it makes the learning to pronounce our language, as written in our books, almost impossible.
Now as to “the inconveniences” you mention-the first is; “that all our etymologies would be lost, consequently we could not ascertain the meaning of many words.” Etymologies are at present very uncertain; but such as they are, the old books would still preserve them, and etymologists would there find them. Words in the course of time, change their meanings, as well as their spelling and pronunciation; and we do not look to etymology for their present meanings. If I should call a man a Knave and a Villain, he would hardly be satisfied with my telling him, that one of the words originally signified only a lad or servant; and the other, an under plowman, or the inhabitant of a village. It is from present usage only, that the meaning of words is to be determined.
Your second inconvenience is, that “the distinction between words of different meaning and similar sound would be destroyed.” That distinction is already destroyed in pronouncing them; and you rely on the sense alone of the sentence to ascertain, which of the several words, similar in sound, we intend. If this is sufficient in the rapidity of discourse, it will be much more so in written sentences; which may be read leisurely; and attended to more particularly in case of difficulty, than you can attend to a past sentence, while a speaker is hurrying us along with new ones.

Your third inconvenience is, that “all the books already written would be useless.” This inconvenience would only come on gradually, in a course of ages. You, and I, and other now living readers, would hardly forget the use of them. People would long learn to read the old writing, though they practised the new. And the inconvenience is not greater, than what has actually happened in a similar case, in Italy. Formerly its inhabitants all spoke and wrote Latin; as the language changed, the spelling follow’d it. It is true that at present, a mere unlearn’d Italian cannot read the Latin books; though they are still read and understood by many. But, if the spelling had never been changed, he would now have found it much more difficult to read and write his own language,  for written words would have had no relation to sounds, they would only have stood for things; so that if he would express in writing the idea he has, when he sounds the word Vescovo, he must use the letters Episcopus. In short, whatever the difficulties and inconveniences now are, they will be more easily surmounted now, than hereafter; and some time or other it must be done; or our writing will become the same with the Chinese, as to the difficulty of learning and using it. And it would already have been such, if we had continued the Saxon spelling and writing, used by our forefathers. I am, my dear friend, yours affectionately,
B. Franklin.

